Citation Nr: 0525280	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to service connection for right atrophic 
tympanic membrane, claimed as right ear problems (other than 
hearing loss).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to November 
1954, and from November 1957 to May 1961.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied service connection for an atrophic 
tympanic membrane, right ear, claimed as ear problems.  Later 
that month, the veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in December 2001, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2002.  

In March 2003, the Board undertook additional development of 
the claim under the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect.  However, the provision of 
38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in September 2003, the Board 
remanded the matter on appeal to the RO for initial 
consideration of the claims in light of the recently 
developed evidence.  Thereafter, the RO continued its denial 
of service connection for a right atrophic tympanic membrane 
(as reflected in a July 2005 supplemental SOC (SSOC)). 

In light of the veteran's allegations regarding the complete 
extent of the symptoms associated with the claimed right ear 
condition (to include hearing loss, and other symptoms 
associated with an atrophic tympanic membrane), as well as 
the RO's consideration of these symptoms in adjudicating the 
matter on appeal, the Board has characterized the appeal as 
encompassing the two separate issues noted on the title page.  
As indicated below, the veteran is not prejudiced by the 
Board's action in this regard.

As final preliminary matter, the Board notes that, in his 
correspondence received in July 2002, the veteran raised the 
matters of  service connection for jaundice, and for 
hepatitis A.  Additionally, in its August 2005 written brief 
presentation, the veteran's representative raised the issue 
of service connection for left ear hearing loss.  As the RO 
has not yet adjudicated these matters, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran currently has right ear hearing loss 
recognized as a disability for VA purposes, as well as a 
right atrophic tympanic membrane.

2.	The veteran likely experienced excessive noise exposure 
from artillery fire and gunfire, during his active duty 
service with the Army; this is the only history of noise 
exposure of record.

3.	A VA physician has opined that it is as likely as not that 
the veteran's current right ear hearing loss is due to noise 
exposure in service; there is no contrary evidence or opinion 
of record.  

4.	In the only competent opinion to directly address the 
etiology of any diagnosed right ear disability other than 
hearing loss, the same VA physician has opined that it is as 
likely as not that the veteran's current right atrophic 
tympanic membrane is secondary to recurrent ear infections 
during service. 


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for right ear hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

2.	Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for a right atrophic tympanic 
membrane are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims have been 
accomplished.

II.	Background

The veteran's DD-214 reflects a period of active duty service 
from May 1953 to November 1954, including an approximate one-
year period of service in Korea.  During this time period, 
the veteran's most significant duty assignment was with the 
568th Ordnance Heavy Maintenance Company.  

The veteran also served on active duty from November 1957 to 
May 1961, to include additional service in Korea, and his 
military occupational specialty (MOS) for this period was as 
a heavy vehicle driver.

A November 2000 letter from the National Personnel Records 
Center (NPRC) documents that the veteran's service medical 
records were not available, as the veteran's case appeared to 
be fire-related (i.e., the veteran's records are among those 
presumed destroyed by fire, during the 1970's, at that 
agency).  

The veteran's service personnel records reflect his transfer 
to overseas duty assignments in Korea and Japan on various 
instances during his active duty service.  A copy of a 
November 1957 special order, dated at the beginning of the 
veteran's second verified period of active duty, reflects 
that his unit of assignment at that time was the 1st Field 
Artillery Battalion (Rockets and Howitzers), 73rd Army,               
1st Armored Division.  There is no information with respect 
to any medical treatment for hearing problems, or any other 
condition affecting the right ear.     

Treatment records from the Van Zandt VA Medical Center (VAMC) 
in Altoona, Pennsylvania, dated from March 2000 to June 2001, 
include a May 2000 physician's report that notes the veteran 
complained of chronic ear problems, and requested to have his 
ears checked.  He stated that his ears usually drained during 
the winter, and that he would take antibiotics when he 
experienced drainage.  The physician noted that the right ear 
canal was clear, although the veteran had a perforated 
tympanic membrane with some chronic changes.  He had fair 
hearing bilaterally.  The examiner diagnosed  perforated 
right tympanic membrane, and recurrent right otitis media by 
history.   

On VA general medical examination in November 2000, the 
veteran reported that during service he suffered a punctured 
right eardrum.  He stated that he first noticed problems with 
his right ear while on a rifle firing range in Korea in 1953, 
when he was shooting a grease gun and felt a piercing in his 
right ear, and that soon afterwards there was a discharge 
that oozed from his right ear and persisted.  According to 
the veteran, this condition began to bother him again when he 
re-enlisted and was sent to Japan.  He stated that he sought 
treatment in service for the condition, and was prescribed 
antibiotics to stop the discharge.  He further related that 
since service, he had experienced periodic discharge from the 
right ear and often needed antibiotic treatment; he had not 
been able to shoot guns or blow his nose hard due to his 
right ear condition.  He indicated that at that time there 
was no pain, although he had some hearing loss, and on 
occasion dizziness.  A physical examination revealed that the 
left tympanic membrane was normal, and the ear canal was 
clear.  The right tympanic membrane showed old scarring, as 
well as a large, circular defect that appeared to be covered 
by a thin membrane.  The veteran's right ear canal was clear, 
with no discharge.  The diagnoses were, inter alia, hearing 
loss and recurrent right tympanic membrane perforation, 
service-connected.

On examination again for ear disease in January 2001, the 
veteran again reported having undergone intense noise 
exposure while in service as a result of artillery fire.  He 
stated that he first noticed right ear pain while stationed 
in Korea in the 1950s, and that on reenlisting, he was 
stationed in Japan with the Ninth Corps Artillery.  He 
related that while serving in Japan, he was noted to have a 
perforated right eardrum, and that although the drum 
initially healed, he began to have recurring ear perforations 
in service, along with periodic ear infections.  He indicated 
that during service he had not used sound protection at all 
times.  

Physical examination of the ears revealed that the auricles 
were unremarkable, and the ear canals were patent with no 
drainage present.  The tympanic membranes were intact with 
normal landmarks, although the right tympanic membrane had a 
large atrophic area in the lower half of the drum covered by 
a monomeric membrane.  There was also some tympanosclerotic 
scarring of the drum.  The tympanum and mastoids were 
unremarkable.  The examiner noted that the veteran had mild 
to moderate sensorineural hearing loss, secondary to ear 
disease, but that there was no active ear disease, or 
infections of the middle ear.  The veteran reported some 
dizziness when working under a car.  There was no indication 
of Meniere's disease.  The veteran also reported that since 
service, he had worked in occupational environments that 
either were not noisy, or had allowed him to participate in a 
workplace hearing conservation program.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
45
55
LEFT
20
25
25
50
70

Speech audiometry revealed speech recognition ability of 84 
percent in both ears. The examiner rendered a diagnosis of 
atrophic right tympanic membrane, and mild to moderate 
sensorineural hearing loss.

In his July 2002 statement, the veteran related that during 
service, he was informed by military physicians that he had a 
hole in his right ear drum.  He was advised not to swim, and 
was provided with antibiotics for treatment purposes.  The 
veteran complained of recent hearing loss in the right ear.

The report of a July 2003 VA examination for ear disease 
(conducted by the same physician who had examined the veteran 
in January 2001), notes that the veteran's right and left ear 
canals were both patent.  The auricles were unremarkable as 
well.  There was no sign of infection in the right ear canal, 
or disease of the skin along the canal.  The right tympanic 
membrane had a monomeric membrane in the lower half of the 
drum, which appeared to be healed.  There was also some 
scarring on the drum.  The tympanum and mastoids were 
unremarkable.  The examiner noted that the veteran had a mild 
to moderate sensorineural hearing loss slightly greater in 
the right ear than the left, and that this condition was 
secondary to ear disease.  With respect to any peripheral 
vestibular disorders, the veteran had occasional dizziness. 
Also noted was that the only available diagnostic test was an 
audiogram from over two years ago, although the examiner 
indicated that he did not believe that there had been much 
change in the veteran's hearing since then.  The diagnosis 
was a right atrophic tympanic membrane, with a healed 
monomeric membrane in the lower half of the drum, and 
tympanosclerosis in the upper half of the drum.  It was 
further noted that the available audiogram showed a 
bilateral, sloping, high-time sensorineural hearing loss 
slightly greater in the right ear than in the left ear.

In a December 2003 supplemental statement, the July 2003 
examiner noted that in his opinion, the veteran's scarred 
right tympanic membrane, which was intact but demonstrated a 
monomeric membrane, was as likely as not the result of an 
injury incurred during active military service.  He further 
indicated that the veteran's mild to moderate high tone 
sensorineural hearing loss was also as likely as not the 
result of injury incurred during service. 
 
Thereafter, in a January 2005 supplemental statement, the 
examiner noted his review of the veteran's claims file.  The 
physician then opined that the veteran has an atrophic right 
tympanic membrane secondary to infections in the ear during 
military service,  and that he also has sensorineural hearing 
loss that was consistent with noise trauma that is as likely 
as not related to noise exposure in the military.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the claims on appeal has been undertaken with 
this heightened duty in mind.  



A.	Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.        § 5107(b); see also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In the present case, there are no available records to 
establish any in-service hearing loss.  However, the absence 
of in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(nowhere do VA regulations provide that a claimant must 
establish service connection through medical records alone).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Considering the evidence of record in light of the above-
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
service connection for right ear hearing loss are met.  

As indicated above, the report of a January 2001 VA 
audiological evaluation clearly establishes a right ear 
hearing impairment to a degree sufficient to meet the 
criteria of 38 C.F.R. § 3.385.  Hence, there is competent 
evidence indicating the veteran currently has right ear 
hearing loss to an extent recognized as a disability for VA 
purposes.  The Board also finds that, resolving all 
reasonable doubt in the veteran's favor on the question of 
medical nexus, the record presents a sound basis for 
attributing the veteran's right ear hearing loss to military 
service.  

In this regard, the veteran has alleged (in various 
statements and through his reported history on VA 
examinations) experiencing in-service acoustic trauma 
following practicing use of a military weapon on a rifle 
firing range in Korea in 1953, and having been stationed in 
proximity to artillery equipment both during service in Korea 
and subsequently in Japan on reenlistment.  He has further 
contended that his noise exposure in service was of a level 
of intensity such that following noise exposure, that he had 
right ear pain and developed a recurrent discharge from the 
ear.  Given that the veteran's DD-214 reflects that his most 
significant duty assignment for the period from May 1953 to 
November 1954 was with the 568th Ordnance Heavy Maintenance 
Company in Korea, and that his service personnel records 
indicate on reenlistment in November 1957 an initial unit of 
assignment with a Field Artillery Battalion (Rockets and 
Howitzers), it is conceivable that he experienced intense 
noise exposure due to artillery fire and gunfire as claimed.  
Thus, the Board finds the veteran's assertions as to noise 
exposure during service to be credible.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, there is competent and persuasive evidence 
medically linking the veteran's current right ear hearing 
loss disability to in-service noise exposure-specifically, 
the opinion of a VA physician.  This physician indicated in 
his December 2003 statement (an addendum to his July 2003 
examination), that the veteran's mild to moderate high tone 
sensorineural hearing loss is as likely as not due to injury 
incurred during service.  In a January 2005 statement, 
following his review of the claims file, the examiner 
clarified that the veteran's hearing loss was as likely as 
not related to in-service noise exposure.  Significantly, 
there is no contrary evidence or opinion of record as to the 
matter of nexus (i.e., evidence attributing the veteran's 
current hearing loss disability to a source other than during 
his military service), nor is there evidence of any noise 
exposure other than in service.  .  

In summary, the Board finds that the record reflects that the 
veteran has a right ear hearing loss disability, that he 
likely in-service excessive noise exposure, competent medical 
opinion indicating that there is at least as likely as not a 
relationship between current hearing loss to in-service noise 
exposure.  On this record, and with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-
56), the Board finds that the criteria for service connection 
for right ear hearing loss are met.   

B.	Atrophic Tympanic Membrane

Based upon a review of the competent medical evidence, and, 
again, affording the veteran the benefit of the doubt, the 
Board finds that the criteria for service connection for a 
right ear disability other than hearing loss-specifically, 
right ear atrophic tympanic membrane-are met.  

Initially, the Board notes that the July 2003 VA examiner 
diagnosed right atrophic tympanic membrane, with a healed 
monomeric membrane in the lower half of the eardrum, and 
tympanosclerosis in the upper half of the drum.  This 
physician also noted related scarring in the area of the 
right eardrum.  Thus, aside from his current hearing loss, 
there is medical evidence of a current other disability 
affecting the veteran's right ear.   

As the veteran's service medical records are not available in 
this case, there is no objective documentation of the claimed 
right eardrum perforation and related symptoms during the 
veteran's active duty service; there is also no specific 
record of treatment immediately following service for any 
condition involving a damaged tympanic membrane.  
Nonetheless, as previously noted, the record reflects the 
veteran has provided competent assertions of in-service noise 
exposure from artillery and gunfire (see Grottveit, 5 Vet. 
App. at 93), which may well have resulted in some physical 
injury to the affected ear.  More significantly, the one 
competent opinion on the matter of whether there is a medical 
relationship between current diagnosed atrophic tympanic 
membrane and military service, tends to support the veteran's 
claim. 

In his December 2003 opinion, a VA examiner indicated that 
the veteran's scarred right tympanic membrane, with an 
apparent monomeric membrane, was as likely as not the result 
of an injury incurred during service.  Thereafter, in January 
2005, he expressed the opinion that the veteran's atrophic 
tympanic membrane was as likely as not related to recurrent 
ear infections during service.  In providing the latter 
opinion, the examiner has specifically related the current 
diagnosed damaged right tympanic membrane to the veteran's 
claimed in-service symptomatology; he has also noted a review 
of the veteran's claims file, and hence, the basis for such 
opinion includes consideration of the veteran's documented 
medical history, as well as his assertions.  The Board points 
out that this physician has also presented his conclusion on 
the matter of a nexus, in terms that are sufficient to 
warrant application of the benefit-of-the-doubt-doctrine.    

In view of the above, and resolving all reasonable doubt in 
the veteran's favor     (38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102)-including on the question of a medical relationship 
between the claimed disability and the veteran's military 
service-the Board finds that the criteria for service 
connection for right atrophic tympanic membrane are met.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for right atrophic tympanic membrane is 
granted.  


	  
                      
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


